      Case 1:17-cv-00050-SPW-TJC Document 406 Filed 07/20/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

UNIFIED LIFE INSURANCE                            CV 17-50-BLG-SPW-TJC
COMPANY and ALLIED
NATIONAL, INC.,                                   ORDER

                     Third-Party
                     Plaintiffs,

vs.

MULTIPLAN, INC.

                     Third-Party
                     Defendants.

       The parties have submitted a Joint Status Report indicating the class action

settlement in the main case is currently proceeding toward possible final

resolution, and therefore, they request additional time to address the scheduling

and disposition of the third party case. (Doc. 405.) Accordingly, IT IS HEREBY

ORDERED that the parties to the third party case shall provide a Joint Status

Report by September 3, 2021.

          DATED this 20th day of July, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
